ITEMID: 001-78798
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF RADANOVIC v. CROATIA
IMPORTANCE: 2
CONCLUSION: Violation of P1-1;Violation of Art. 13;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings
JUDGES: Christos Rozakis
TEXT: 6. The applicant was born in 1939 in Croatia. She currently lives in Burlington, Canada.
7. The applicant is the owner of a flat in Karlovac where she lived until October 1991, when she left for Germany to join her son. Later on both of them went to Canada.
8. On 27 September 1995 the Temporary Takeover and Managing of Certain Property Act (“the Takeover Act”) entered into force. It provided that property belonging to persons who had left Croatia after 17 October 1990 was to be taken into the care of, and controlled, by the State. It also authorised local authorities (takeover commissions) to temporarily accommodate other persons in such property.
9. After realising that her flat had been occupied by third persons, on 24 September 1996 the applicant brought a civil action against a certain family U. in the Karlovac Municipal Court (Općinski sud u Karlovcu) seeking their eviction.
10. On 27 September 1996 the Commission for Temporary Takeover and Use of Property of the Municipality of Karlovac (Komisija za privremeno preuzimanje i korištenje imovine Općine Karlovac – “the Takeover Commission”) issued a decision authorising a certain M.V. to use the applicant's flat temporarily.
11. On 16 November 1996 the Municipal Court invited the applicant to designate the proper respondent. On 31 November 1996 the applicant did so by designating M.V. as the respondent.
12. On 13 June 1997 the respondent submitted to the Municipal Court the decision of the Takeover Commission.
13. In June 1998 Parliament adopted the Programme for the Return of Refugees and Displaced Persons (“the Programme for Return”), regulating the principles for their return and repossession of their property.
14. In August 1998 the Act on Termination of the Takeover Act (“the Termination Act”) entered into force. It incorporated and gave legal force to the provisions of the Programme for Return providing that those persons, whose property had during their absence from Croatia been given for accommodation of others, had to apply for repossession of their property with the competent local authorities – the housing commissions.
15. At the hearing held on 15 September 1999 the court enquired with the Housing Commission of the Municipality of Karlovac (Stambena Komisija Karlovac – “the Housing Commission”) whether it had set aside the Takeover Commission's decision of 27 September 1996. On 22 February 2000 the Housing Commission replied to the court in the negative.
16. On 10 March 2000 the Municipal Court declared the applicant's action inadmissible for lack of jurisdiction. The court found that the Termination Act was lex specialis in relation to the Act on Ownership and Other Rights In Rem (“the Property Act”). Accordingly, instead of bringing a civil action the applicant should have applied for repossession of her property to the competent housing commission, as provided by the Termination Act.
17. As neither party appealed against the decision, it became final on 31 March 2000. On the same day the applicant applied for repossession of her property to the Housing Commission.
18. On 16 October 2000 the Housing Commission decided to set aside the Takeover Commission's decision by which M.V. had obtained the right to use the applicant's property. It also ordered M.V. to vacate the flat within 15 days. M.V. unsuccessfully appealed against that decision to the Karlovac Municipal Court.
19. On 4 June 2001 the Housing Commission issued a warrant ordering M.V. to vacate the flat within 15 days following the receipt of the warrant and indicated that otherwise it would bring a civil action against him in the competent municipal court.
20. M.V. failed to comply with that warrant. However, the Housing Commission brought no action against him.
21. On 1 October 2002 the Amendments to the Act on Areas of Special State Concern (“the 2002 Amendments”) entered into force. They transferred the jurisdiction in the matter from the housing commissions (which were abolished) to the Ministry of Public Works, Reconstruction and Construction (Ministarstvo za javne radove, obnovu i graditeljstvo – “the Ministry”).
22. On 21 February 2003 the Ministry invited the applicant to contact its competent regional office in order to repossess her flat and/or receive compensation for the prolonged inability to use it, in accordance with the 2002 Amendments.
23. One day later the Ministry issued a decision by which it established that M.V. had a right to housing which was to be satisfied by providing him with construction material, in line with the 2002 Amendments. Pursuant to that decision M.V. was obliged to vacate the flat within 90 days of the final shipment of the construction material. The date on which M.V. received the final shipment is unknown.
24. On 2 April 2003 the applicant contacted the Ministry and requested compensation. She also reiterated her request for repossession.
25. On 23 June 2003 the Ministry made an offer for a settlement according to which the State was to pay compensation to the applicant. However, the applicant declined the offer as unsatisfactory. She submitted that the amount of compensation offered had covered only the period from 1 November 2002 onwards. Moreover, the compensation had amounted to only 314 Croatian kunas (HRK) per month while the amount of the rent for the flat of that size (45 m²) should have been assessed at HRK 2,500.
26. In December 2003 M.V. delivered the flat to the Ministry and the applicant repossessed it on 13 January 2004. She submitted that the flat had been looted and rendered uninhabitable.
27. The Takeover Act (Zakon o privremenom preuzimanju i upravljanju određenom imovinom, Official Gazette nos. 73/1995 and 7/1996) in its relevant part provided as follows:
Section 2(2) provided that property belonging to persons who had left Croatia after 17 October 1990, was to be taken into the care of, and controlled, by the State.
Section 5, inter alia, authorised the takeover commissions to entrust the property under Section 2 for temporary use by refugees, displaced persons or persons whose property had been destroyed in the war.
Section 7 obliged temporary occupants to use the property with the care of a prudent administrator (bonus paterfamilias) and prohibited them from selling it or from creating any charges on such property.
28. The Property Act (Zakon o vlasništvu i drugim stvarnim pravima, Official Gazette nos. 91/1996, 73/2000 and 114/2001) in its relevant part provides as follows:
Section 161(1) entitles the owner of property to recover it from anyone who possesses it.
Section 163(1) provides that the possessor may refuse to deliver the property to its owner if he is entitled to retain possession of it (i.e. if he has a right of possession).
Section 164(1) provides that a bona fide possessor, who is not actually entitled to possess the property, must deliver it to its owner but is not obliged to compensate the owner for its use, the benefit derived from it, or the damage resulting from its loss or deterioration.
29. Section 9 of the Programme for Return (Program povratka i zbrinjavanja prognanika, izbjeglica i raseljenih osoba, Official Gazette no. 92/1998) provided as follows:
“Persons with Croatian [citizenship] documents who are owners of property in Croatia in which other persons are temporarily accommodated may apply to the municipal housing commission and seek repossession of their property. The commission shall inform the owner within five days about the status of his property. Relying on proof of ownership, the commission shall set aside any previous decision allowing the temporary accommodation of other persons and order the temporary occupant to vacate the premises. The commission shall serve a written decision on the owner and on the temporary occupant within seven days. The decision shall contain a time-limit for eviction and an offer of alternative accommodation for the temporary occupant in a house or flat under state ownership.
...
If a temporary occupant fails to vacate the premises within the fixed time-limit, the commission shall institute eviction proceedings in the competent municipal court within seven days. The court shall apply the provisions concerning summary procedure in civil matters. The court's decision shall be immediately enforceable. An appeal shall not interfere with the enforcement proceedings or the repossession of the property by the owner.”
Section 2(3) and 2(4) of the Termination Act (Zakon o prestanku važenja Zakona o privremenom preuzimanju i upravljanu određenom imovinom, Official Gazette no. 101/1998) provided that the Programme for Return applied to proceedings concerning the temporary use, management and control of the property of persons who had left Croatia and that such proceedings were to be conducted by housing commissions in the first instance and by municipal courts in the second instance. They were required to apply the Administrative Procedure Act.
30. Sections 8, 9 and 17 of the Act on Areas of Special State Concern (Zakon o područjima od posebne državne skrbi, Official Gazette nos. 44/1996, 57/1996 (errata), 124/1997, 73/2000, 87/2000 (errata), 69/2001, 94/2001, 88/2002, 26/2003 (consolidated text), 42/2005), as amended by the 2002 Amendments, provide that a temporary occupant has a right to housing.
Section 18(1) provides that a temporary occupant whose right to housing is to be satisfied by providing him with construction material, must vacate the house or flat entrusted for his temporary use within 90 days of the final shipment of such material.
Section 18(2) provides that if a temporary occupant fails to observe the above time-limit, the State Attorney will, within the 15 days following the expiry of the time-limit, institute civil proceedings for his eviction.
Section 18(5) provides that, regardless of whether the State Attorney has brought a civil action for eviction, the owner has an independent right to bring such an action for the protection of his ownership.
Section 27 provides that the Ministry shall pay compensation for the damage sustained by an owner who applied for repossession of his or her property prior to 30 October 2002 but to whom the property was not returned by that date.
31. The Decision on the Level of Compensation Due to Owners for Damage Sustained (Odluka o visini naknade vlasnicima za pretrpljenu štetu, Official Gazette no. 68/2003) establishes the amount of that compensation at seven Croatian kunas (HRK) per square metre.
32. In a series of decisions (for example, in cases nos. Rev-291/1999-2 of 11 September 2002, Rev-1157/02-2 of 21 November 2002 and Rev1289/00-02 of 6 November 2003), starting with decision no. Rev574/02-2 of 23 April 2002 the Supreme Court interpreted the relationship between the Property Act and the Termination Act as follows:
“The jurisdiction to decide on an owner's application for repossession conferred on the administrative authorities under the Termination Act does not exclude ordinary court jurisdiction in such matters under the Property Act. Therefore, a civil action for repossession, based on section 161(1) of the Property Act and brought in a court against a temporary occupant by an owner whose property had been taken over under the Takeover Act, should be decided on its merits rather than declared inadmissible for lack of jurisdiction.”
33. In its decisions nos. Rev-967/00-2 of 30 September 2004 and Rev1444/02-2 of 29 June 2004 the Supreme Court gave further interpretation of the relationship between the Property Act and the Termination Act as well as of the Programme for Return:
“The temporary occupant's right to use the owner's property does not cease merely for the reason that a housing commission has set aside the decision allowing him or her to do so. This is because the duty to return the property to its owner is conditional upon the duty of the State to provide alternative accommodation for the temporary occupant.
It follows that the temporary occupant is not obliged to compensate the owner for the use of his or her property since, before being provided with alternative accommodation, he or she remains a bona fide possessor.”
VIOLATED_ARTICLES: 13
